8 N.J. 187 (1951)
84 A.2d 545
ELMER FAIRCLOUGH AND MARTHA FAIRCLOUGH, PLAINTIFFS-APPELLANTS,
v.
HERMAN BAUMGARTNER AND THERESA BAUMGARTNER, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued November 12, 1951.
Decided November 19, 1951.
*190 Mr. J. Mortimer Rubenstein argued the cause for the appellants (Mr. Milton Schamach, attorney).
Mr. I. Arthur Weiss argued the cause for the respondents (Messrs. Weiss & Weiss, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Grimshaw.
For affirmance  Chief Justice VANDERBILT, and Justices CASE, OLIPHANT, WACHENFELD, BURLING and ACKERSON  6.
For reversal  None.